Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 16/842,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 7/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 and 10/18/2021 have been considered by the examiner.  Please see attached PTO-1449.

Reasons for Allowance
Claims 11-16, 20-24, 26, 27, 30-34, 36, 40, 41 and 43-47 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Borthakur et al. and Arikatla et al. does not teach “receiving an indication of a hierarchical structure of content that is stored in an external data storage platform that is separate from the database platform and to which the database platform does not have write access, the indication of the hierarchical structure listing a plurality of content storage locations in which the content is stored among a plurality of levels of the hierarchical structure;… generating metadata for the external-data-mapping table, the metadata comprising information about data stored in the external-data-mapping table, the metadata for the external-data mapping table also being stored in the database platform, the metadata for the external-table organizing the external-data-mapping table into partitions according to the plurality of content storage locations listed in the indication of the hierarchical structure; receiving a notification that a modification has been made to a certain content storage location within the plurality of content-storage locations in the hierarchical structure; identifying, from the generated metadata, a certain partition of the external-data-mapping table as corresponding to the certain content-storage location” as shown in the independent claims 11, 21 and 31. Thereby, the combination of limitations in claims 11, 21 and 31 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 11, 21 and 31. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168